On Application For Rehearing.
BRICKELL, 0. J.
Upon an application for rehearing,
■ after a closer scrutiny of the original execution, which has been transmitted to this court, my brothers are of the opinion, that it is illegal, and under the influence of section 2885 of the.Code of 1886, (Code of 1896, § 1883), void, and I will not now dissent from tliat conclusion. Assuming this to be true, I cannot, for the reasons already stated, concur in the conclusion that this illegality relieved the sheriff from the duty of returning it according to its mandate. In obedience to the opinions of my brothers, the rehearing is granted, the judgment of affirmance is set aside, and. a judgment will be here rendered, dismissing the motion at the costs of the *557appellee in. the circuit court, and the appellee will pay the costs of appeal in this court and in the circuit court.
Reversed and rendered.